DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17 and 20 are rejected under 35 USC 103 as being unpatentable over Koutrika (US 2018/0005248 A1) in view of Alkov et al. (US 2015/0161230 Al).


Koutrika teaches a processor-implemented method for generating help in response to messages from users in a support-related group (see ¶ 8, “based on a question posted by a customer to an online product forum, or discussion service, the customer's question can be analyzed across several dimensions to provide high value recommendations to the customer”, where question posted by a customer to an online forum is interpreted as “messages from a user in a support-related group”), said method comprising: 
receiving, by one or more data processors, a support-related message that is from a user in the support-related group and contains a support-related problem (see ¶ 40 and figure 2, the original post 110 may be "my HP OfficeJet 6500 will not connect to my PC running Windows 7", where post 110 is interpreted as the support-related message containing a support-related problem, also 43 states that the post is in an online product discussion or forum service which is interpreted as support-related group); 
classifying, by the one or more data processors, the received support-related message by using a processor-implemented machine learning model to predict a first support-related category (see ¶ 17, “the topic similarity module 114 may include instructions for the processor to determine a topic similarity score between the original post 110 and the previous posts 108 stored in the DB 106. In one example, using latent topic models” [where determine a topic similarity score and presenting the previous post 108 figure 2 corresponds to classifying the message to predict a category i.e. windows 7, HP etc.], also see claims 4 and 12 claiming to create a latent topic model using a machine learning algorithm and determine a similarity between the original post and the each one of the plurality of previous posts based ); 
wherein the machine learning model performs the classifying by mapping the received support-related to the predicted first support-related category (see ¶¶ 17-19 and claims 4 and 12, claiming to create a latent topic model using a machine learning algorithm and determine a similarity between the original post and the each one of the plurality of previous posts based upon the latent topic model, [where determining a similarity between original (received message) and previous post where previous posts are matched based on categories such as HP, windows 7 etc.] is interpreted as mapping the received message to the predicted category]); 
providing, by the one or more data processors, to a display of the user the predicted first support-related category (see ¶ 38 “The top k recommendations may be sent to a display device of the customer that submitted the original post 110. For example, the display device may be part of the endpoint device 124 or 126 (e.g., a monitor)”, also see figure 2); 
receiving, by the one or more data processors, … a second support-related category as a correction to the predicted first support-related category (see ¶ 38 “The top k recommendations may be sent to a display device of the customer that submitted the original post 110”, also see figure 2, which predicts many previous posts and the user can choose the correct recommendation, the second previous post can be interpreted as the second support related category as a correction to the first recommendation [i.e. first predicted category]); 
retraining, by the one or more data processors, the machine learning model based upon the received second support-related category … (see ¶ 19, “the bagging method runs the topic model a number of times over the input set of documents and evidence of the similarity ), the retrained machine learning model operating as an improvement in predicting supported-related categories for technical problems associated with the users in the support-related group (see ¶ 19, “the bagging method runs the topic model a number of times over the input set of documents and evidence of the similarity of a pair of documents are combined from all the outputs. When using the bagging technique, the bagging method begins by assuming that N different latent topic models M.sub.1 through M.sub.N are trained from N different random model initializations”, [using the bagging method for more accurate topic similarity corresponds to the retraining to improve machine learning], also see claims 4 and 12 where latent model uses machine learning algorithm, also see ¶¶ 38-40); 
and automatically retrieving, by the one or more data processors, support information for at least one of the users based upon the retrained machine learning model in response to an error message arising within a software application (see ¶ 51, “the user may post on the forum "what does XYZ error message mean on my HP 6150 laptop running OS version 8?" The topic may be identified as "XYZ error message," the product may be identified as "HP 6150 laptop," and the OS may be identified as "OS version 8." … a similar previous post would most likely have answers already posted that would help the customer with the same ). 
Koutrika further teaches in ¶ 19 “the bagging method runs the topic model a number of times over the input set of documents and evidence of the similarity of a pair of documents are combined from all the outputs”, [i.e. all inputs and outputs are used to retrain the model to improve previous posts] and ¶ 38, “The top k recommendations may be sent to a display device of the customer that submitted the original post 110”, also see figure 2, which predicts many previous posts and the user can choose the correct recommendation, the second previous post can be interpreted as the second support related category as a correction to the first recommendation [i.e. first predicted category], but Koutrika does not specifically teach that the  receiving, by the one or more data processors, from the display of the user a second support-related category as a correction to the predicted first support-related category and  retraining, by the one or more data processors, the machine learning model based upon the received second support-related category from the display of the user. 
Alkov teach receiving, by the one or more data processors, from the display of the user a second support-related category as a correction to the predicted first support-related category and  retraining, by the one or more data processors, the machine learning model based upon the received second support-related category from the display of the user (see ¶ 140, “The user input may then be communicated by the user feedback engine 860 to the clustering engine 830 so as to add the features/attributes and question to the definition of the training cluster associated with the QA system pipeline that generated the user selected candidate ).
Koutrika and Alkov pertain to the problem of automated question and answering queries, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Koutrika and Alkov to use the user feedback or response to correct the classification of the categories. The motivation for doing so would be to improve routing of questions to the right category, “permit user feedback to be used to dynamically update the training of QA system pipelines and improve the routing of input questions to such QA system pipelines” (See Alkov ¶ 129 and also see Abstract).

Regarding claim 2.
Koutrika and Alkov teaches the method of claim 1,
Koutrika further teaches further comprising: storing content related to a pre-selected product or service in a support help database (see ¶ 51, “The identified topic, product and OS may then be used to determine similarity scores between the original post and each one of the previous posts stored in a database”, [the database stores product and operation system questions i.e. storing pre-selected products in a support help database]), the content including communications from the support-related group and knowledge base articles (see ¶ 40-41 discusses that the content are based on trouble shooting windows 7 [i.e. people that own windows 7 and discuss it in this forum are considered support related group], also where previous posts such as trouble shooting HP is interpreted as knowledge base articles), the content being associated with the first and second support-related categories and with other support-related categories (see ¶¶ 18-19 and claims 4 and 12, claiming to create a previous posts based upon the latent topic model, [where determining a similarity between original (received message) and previous post [previous posts are matched based on categories such as HP, windows 7 etc.] is interpreted as mapping the received message to the predicted category]); wherein the machine learning model is trained to predict the first support-related category based upon an input training data set containing both support messages and associated support-related categories (see ¶¶ 18-19 and claims 4 and 12, claiming to create a latent topic model using a machine learning algorithm and determine a similarity between the original post and the each one of the plurality of previous posts based upon the latent topic model, [wherein previous post [previous posts are matched based on categories such as HP, windows 7 and also support related messages related to HP, windows etc.] is interpreted as mapping the received message to the predicted category] are input training sets, see ¶ 12-13, a number of s topics to be generated are given as an input to the algorithm based on a training document set.).

Regarding claim 3.
Koutrika and Alkov teaches the method of claim 2,
Koutrika further teaches further comprising: retrieving the content from the support help database that is associated with the first support-related category (see ¶ 51, “The identified topic, product and OS may then be used to determine similarity scores between the original post and each one of the previous posts stored in a database”, [the database stores product and operation system questions i.e. storing pre-selected products in a support help database]); and providing for the user display the retrieved content that is associated with the first support-related category (see ¶ 38 “The top k recommendations may be sent to a display device of the customer that submitted the original post 110”, also see figure 2, 108 previous posts).

Regarding claim 4.
Koutrika and Alkov teaches the method of claim 1,
Koutrika further teaches the first support-related category and the second support- related being support help topics or keywords from articles in a knowledge base or a forum conversation (see ¶ 43, “present disclosure provide product aware, OS aware and topic based recommendations to customers in response to questions posted by the customer in an online product discussion or forum service”, also see figure 2 showing topics support help topics for HP officeJet connection issues).

Regarding claim 5.
Koutrika and Alkov teaches the method of claim 1,
Koutrika further teaches wherein a support help database stores content related to a pre-selected product or service which is related to a software application (see ¶ 51, “The identified topic, product and OS [i.e. software application] may then be used to determine similarity scores between the original post and each one of the previous posts stored in a ).

Regarding claim 6.
Koutrika and Alkov teaches the method of claim 1,
Koutrika further teaches further comprising: integrating the first and second support-related categories into chatter posts for display on the user display (see ¶ 8, “based on a question posted by a customer to an online product forum, or discussion service”, also see figure 2 where 110 is the question and 122 are the presented post to the user).

Regarding claim 7.
Koutrika and Alkov teaches the method of claim 6,
Koutrika further teaches further comprising: receiving activation of a link associated with one of the chatter posts (see ¶ 8, “the present disclosure can provide a more accurate recommendation of previous posts within the online product forum service that answers the customers question”, [i.e. where posts within the online product forum service are activated links associated with chatter post]); and providing support help text to the user display in response to the activation of the link, the support help text being directed to solving the support-related problem (see ¶ 40-41 and figure 2, explaining recommending similar post that were previously answered [i.e. support help solving support related problem]).

Regarding claim 8.
Koutrika and Alkov teaches the method of claim 1,
Koutrika further teaches the classifiers of the machine learning model being generated based upon learning characteristics of categories from a set of classified text (see ¶ 17, “the topic similarity module 114 may include instructions for the processor to determine a topic similarity score between the original post 110 and the previous posts 108 stored in the DB 106. In one example, using latent topic models” [where determine a topic similarity score and presenting the previous post 108 figure 2 corresponds to classifying the texts characteristics of previous and new posts], also see claims 4 and 12 claiming to create a latent topic model using a machine learning algorithm and determine a similarity between the original post and the each one of the plurality of previous posts based upon the latent topic model [i.e. machine learning model to predict first category], also see ¶¶ 18-19).

Regarding claim 10.
Koutrika and Alkov teaches the method of claim 8,
Koutrika further teaches further comprising: receiving output from a failing software command that is not from a chatter post, the classifiers of the machine learning model being used to provide help text for user display in response to the output from the failing command (see ¶ 51, “the user may post on the forum "what does XYZ error message mean on my HP 6150 laptop running OS version 8?" The topic may be identified as "XYZ error message," ).
Claim 11 recites a system comprising a hardware processor and non- transient computer readable media to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Sander also teaches the addition elements of claim 11 not recited in claim 1 comprising a hardware processor (see fig. 1, item 16 “processor”) and non- transient computer readable media (see fig. 1, item 12 “The memory 12 may represent any type of non-transitory computer readable medium”).
Claim 12 is the system claim corresponding to the method of claim 2 rejected above. Therefore, claim 12 is rejected under the same rational as claim 2.
Claim 13 is the system claim corresponding to the method of claim 3 rejected above. Therefore, claim 13 is rejected under the same rational as claim 3.
Claim 14 is the system claim corresponding to the method of claim 4 rejected above. Therefore, claim 14 is rejected under the same rational as claim 4.
Claim 15 is the system claim corresponding to the method of claim 5 rejected above. Therefore, claim 15 is rejected under the same rational as claim 5.
Claim 16 is the system claim corresponding to the method of claim 6 rejected above. Therefore, claim 16 is rejected under the same rational as claim 6.
Claim 17 is the system claim corresponding to the method of claim 7 rejected above. Therefore, claim 17 is rejected under the same rational as claim 7.

Claim 20 is the non-transient computer readable storage media claim corresponding to the method of claim 1 rejected above. Therefore the rejection of claim 1 above applies equally here. Sander also teaches the addition elements of claim 20 not recited in claim 1, a non- transient computer readable media comprising a database (see fig. 1, item 12 memory “The memory 12 may represent any type of non-transitory computer readable medium”).

Claims 9 and 18-19 are rejected under 35 USC 103 as being unpatentable over Koutrika (US 2018/0005248 A1) in view of Alkov et al. (US 2015/0161230 Al) in further view of Podgorny et al. (US 2018/0032890 Al).

Regarding claim 9.
Koutrika and Alkov teaches the method of claim 8,
Koutrika further teaches the classifiers of the machine learning model being determined based upon a … model which tests degree of similarity between terms in the support-related message and training data points that are associated with the first and second support-related categories (see ¶ 17, “the topic similarity module 114 may include instructions for the processor to determine a topic similarity score between the original post 110 and the previous posts 108 stored in the DB 106. In one example, using latent topic models” [where determining a similarity between original (received message) and previous post where previous posts are matched based on categories such as HP, windows 7 etc.] is interpreted as mapping the received message to the predicted category], also see claims 4 and 12 claiming to create a latent topic model using a machine learning algorithm and determine a similarity between the original post and the each one of the plurality of previous posts based upon the ), wherein the … model is trained to predict the first support-related category based upon an input training data set containing both support messages and associated support-related categories (see ¶¶ 17-19 and claims 4 and 12, claiming to create and train a latent topic model using a machine learning algorithm and determine a similarity between the original post and the each one of the plurality of previous posts based upon the latent topic model, [where determining a similarity between original (received message) and previous post where previous posts are matched based on categories such as HP, windows 7 etc.] is interpreted as mapping the received message to the predicted category], also see ¶ 13).
	Koutrika and Alkov do not explicitly teach the machine learning model being determined based upon a k-nearest neighbor model.
Podgorny teaches the machine learning model being determined based upon a k-nearest neighbor model (see ¶ 96, “the hybrid predictive model 224 is generated using one or more of a variety of machine learning techniques including, but not limited to… k-nearest neighbor algorithm”, also see ¶ 71, “The hybrid model output 225 is representative of a selection and/or ranking of one or more existing customer support content that satisfies the search query 218”, [i.e. using k-nearest neighbor algorithm in the hybrid predictive model to rank similarities out content compared to the query]) 
Koutrika, Alkov and Podgorny pertain to the problem of automated question and answering queries, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Koutrika, Alkov and Podgorny to train prediction module using k-nearest neighbor model. The motivation for doing so would be 
Claim 18 is the system claim corresponding to the combination of method claims 8 and 9 rejected above. Therefore, claim 18 is rejected under the same rational as claims 8 and 9.	
Claim 19 is the system claim corresponding to the combination of method claim 10 rejected above. Therefore, claim 19 is rejected under the same rational as claim 10.	

				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./
Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129